DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention. "Officepersonnel are to give claims their broadest reasonable interpretation in light of thesupporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28(Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claimare not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examinerhas full latitude to interpret each claim in the broadest reasonable sense. The Examinerwill reference prior art using terminology familiar to one of ordinary skill in the art. Suchan approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0085099 by Guihot in view of US PGPUB 2003/0037010 by Schmelzer.

As to Claim 1, Guihot teaches a method of data storage within a computing system, comprising the steps of: a. activating a first narration unit (Guihot: at least ¶0027; “de-multiplexer 241 extracts the reference subtitle stream 2211”; ¶0036 further discloses “media player” with decoder that serves to “playing” (activate) multimedia content and subtitle in “media source 621”; note: subtitle is a unit that “narrates” a story in video); b. receiving a first data set, such first data set being first received data (Guihot: at least ¶0026; “one or more multimedia data stream 2212”), wherein the first data set includes separate data portions including a plurality of different data formats (Guihot: at least ¶0026; “one or more multimedia data stream 2212”; note: multimedia data stream contains at least video and audio);
c. automatically space-time stamping the first received data (Guihot: at least ¶0033; “via timestamp synchronization block 4421 in a subtitle engine 442, the substitute subtitle stream 4222 replaces the original reference subtitle stream 231 to be all subtitles”) and automatically associating the first received data with the first narration unit, thereby generating first filled narration unit (Guihot: at least Fig. 2 shows reference subtitle 2211 associated with multimedia data 2212; ¶0036 further discloses video 63 received in “broadcast stream” associated with “subtitle stream” 631; note: video data with subtitle data as filled narration unit);
d. receiving an operator signal and in automatic response thereto deactivating the first narration unit (Guihot: at least ¶0027; generates an output subtitle stream 235 of the second language to replace the subtitle of its original language; note: received output subtitle stream that carries subtitle as an operator signal) and activating a second narration unit (Guihot: at least ¶0027; “generates an output subtitle stream 235 of the second language to replace the subtitle of its original language”; ¶0040 further discloses delivering of “output subtitle stream 630” to be displayed on TV; note: the generated subtitle used to replace the original is activated), the second filled narration unit automatically having a structural relation to the first filled narration unit (Guihot: at least ¶¶0037 & 0039, Fig. 6 shows video 63 and “reference subtitle stream portion 631” to be structurally similar when compared with output video 65 and subtitle 651);
e. receiving a second data set, such second data set being second received data (Guihot: at least ¶0028; “multimedia data stream” extracted “from media source 221”; ¶0039 further discloses “multimedia stream 625” from decoder);
f. automatically space-time stamping the second received data (Guihot: at least ¶0033; “via timestamp synchronization block 4421 in a subtitle engine 442, the substitute subtitle stream 4222 replaces the original reference subtitle stream 231 to be combined with the multimedia data stream with the mixer 24”; ¶0050 further discloses “synchronizing these subtitles is to use a series of timestamps. A series of timestamps can be shared by all subtitles”) and automatically associating the second received data with the second narration unit, thereby generating second filled narration unit (Guihot: at least ¶0030; “final output rendered by a mixer 243”; ¶0039 also discloses “output subtitle stream 630 and the multimedia data stream 625 … merged by the mixer 606”).
Guihot does not explicitly disclose, but Schmelzer discloses g. automatically generating first searchable data from the first received data and second searchable data from the second received data (Schmelzer: at least ¶0034; “purpose of the media analysis system 126 is to assess the content of a digital content-based fingerprinting if sufficient processing resources are available. Preferably, a fingerprint is generated for the frame by the media analysis system 126 to aid in identifying the content of the frame. A generated fingerprint may then be compared with an archive of fingerprints for registered copyrighted works”; ¶0065 further discloses “media analysis system 326 preferably includes a capability of generating CBID fingerprints for digital media, whether such media is obtained from an incoming network stream 302 by way of the media recognition system 316, or obtained from a raw media storage service 340”; note: fingerprints can be used to identify/search content); and h. associating the first searchable data with the first filled narration unit and associating the second searchable data with the second filled narration unit (Schmelzer: at least ¶¶0065-0066; “media analysis system 326 preferably includes a capability of generating CBID fingerprints for digital media” and “… compare identifiers, preferably including fingerprints, extracted from the network stream 302 and from registered copyrighted works”; note: generated identifiers are associated with multimedia content); and 
i. recording the first filled narration unit and the second filled narration unit together within a federated database according to the structural relation (Schmelzer: at least ¶0082; “each network appliance is capable of communicating with a CPS network data center 630, which preferably includes such devices as a transaction request broker service 632, a transaction recording and management service 634, a transaction database 636, a raw media storage service 644, and a raw media storage archive 646” and “raw media storage archive 646 may be used to store information including digital works, such as those supplied by copyright owners or duplicated from traffic communicated between a watched network”; note: data center 630 as a federated database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmelzer’s features of g. automatically generating first searchable data from the first received data and second searchable data from the second received data (Schmelzer: at least ¶¶0034, 0065); and h. associating the first searchable data with the first filled narration unit and associating the second searchable data with the second filled narration unit (Schmelzer: at least ¶¶0065-0066); and 
i. recording the first filled narration unit and the second filled narration unit together within a federated database according to the structural relation (Schmelzer: at least ¶0082) with the method taught by Guihot.
Schmelzer: at least ¶0003).

As to Claim 2, Guihot and Schmelzer teach the method of claim 1.
Guihot does not explicitly disclose, but Schmelzer discloses wherein the step of automatically space-time stamping the first received data includes associating a time of data collection (Schmelzer: at least ¶¶0035, 0038-0039; “several data fields identifying a transmission transaction may be recorded, including, for example, any one or more of the following: … [0038] c) Date Transmitted: the date the recognized media was transmitted; [0039] d) Time Transmitted: the time the recognized media was transmitted”; ¶0056 further discloses “content transmission reporter 245 is preferably provided to record transmission information for copyright enforcement, record keeping, or other purposes”) and either a position of data collection (Schmelzer: at least ¶¶0036-0037; a) Source IP Address: the Internet Protocol (IP) address from which the recognized content was transmitted; [0037] b) Destination IP Address: the IP address to which the recognized content was transmitted; note: IP address is the position on a IP network) or an orientation of data collection with the first received data.
Schmelzer’s feature of wherein the step of automatically space-time stamping the first received data includes associating a time of data collection (Schmelzer: at least ¶¶0035, 0038-0039, 0056) and either a position of data collection (Schmelzer: at least ¶¶0036-0037) or an orientation of data collection with the first received data with the method disclosed by Guihot.
The suggestion/motivation for doing so would have been to perform “identifying, reporting and/or protecting digital works from unauthorized transmission and/or copying” (Schmelzer: at least ¶0003).

As to Claim 3, Guihot and Schmelzer teach the method of claim 1, further comprising the step of providing a narration unit architecture template including a plurality of pre-associated narration units (Guihot: at least ¶0039; “mapping relationship between the reference subtitle stream 623 and the intermediate subtitle stream 627 (step 704). In addition to the mapping relationship, an associated relationship between the intermediate subtitle stream 627 and the substitute subtitle stream 629 are also referenced so that the subtitle engine 604 is capable of generating an output subtitle stream 630”; ¶0049 further discloses “the mapping relationship helps synchronize the reference subtitle stream 910 with the intermediate subtitle ; note: architecture template of various subtitles pre-associated in mapping relationships and associated relationships). 

As to Claim 4, Guihot and Schmelzer teach the method of claim 1.
Guihot does not explicitly disclose, but Schmelzer discloses wherein the step of automatically generating first searchable data includes scraping text from non-text data within the first filled narration unit (Schmelzer: at least ¶0072; “content type, file name, file size, IP addressing, any metadata, and/or watermarks may be discerned or extracted from a digital sample”; note: scraping metadata, file name, etc.) and recording the scraped text in a text format (Schmelzer: at least Fig. 2 shows metadata, file size, etc. recorded in text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmelzer’s feature of wherein the step of automatically generating first searchable data includes scraping text from non-text data within the first filled narration unit (Schmelzer: at least ¶0072) and Schmelzer: at least Fig. 2) with the method disclosed by Guihot.
The suggestion/motivation for doing so would have been to perform “identifying, reporting and/or protecting digital works from unauthorized transmission and/or copying” (Schmelzer: at least ¶0003).

As to Claim 8, Guihot and Schmelzer teach the method of claim 1.
Guihot does not explicitly disclose, but Schmelzer discloses the step of generating an electronic publication file (Schmelzer: at least ¶0056; “content transmission reporter 245 is preferably provided to record transmission information for copyright enforcement, record keeping, or other purposes. Information such as is listed above in connection with FIG. 2 may be stored, and reports such as the exemplary report provided in FIG. 2 may be generated”) by executing a query against the federated database, the query including terms that relate to searchable data in each of the first and second filled narration units (Schmelzer: at least ¶0068; “execute queries for generating reports including, for example, the transaction information provided in FIG. 2”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmelzer’s step of generating an electronic publication file (Schmelzer: at least ¶0056) by executing a query Schmelzer: at least ¶0068) with the method disclosed by Guihot.
The suggestion/motivation for doing so would have been to perform “identifying, reporting and/or protecting digital works from unauthorized transmission and/or copying” (Schmelzer: at least ¶0003).

As to Claim 9, Guihot teaches a method of data storage within a networked computing system, comprising the steps of: a.	receiving a narration architecture selection instruction over a computerized network (Guihot: at least ¶0053; “media player apparatus 60 can also be equipped with a network interface, e.g. a wire/wireless network card, for connecting to a remote server for accessing the intermediate and substitute subtitle streams”; note: the command to connect to remote server hosting narration (subtitle) data as selection instruction);
b. activating a first narration unit (Guihot: at least ¶0027; “de-multiplexer 241 extracts the reference subtitle stream 2211”; ¶0036 further discloses “media player” with decoder that serves to “playing” (activate) multimedia content and subtitle in “media source 621”; note: subtitle is a unit that “narrates” a story in video) of a selected narration architecture template in response to the received narration architecture selection instruction (Guihot: at least ¶0039; mapping relationship between the reference subtitle stream 623 and the intermediate subtitle stream 627 (step 704). In addition to the mapping relationship, an associated relationship between the intermediate subtitle stream 627 and the substitute subtitle stream 629 are also referenced so that the subtitle engine 604 is capable of generating an output subtitle stream 630”; ¶0049 further discloses “the mapping relationship helps synchronize the reference subtitle stream 910 with the intermediate subtitle stream 920. Moreover, with the associated relationship between the intermediate subtitle stream and one or more substitute subtitle streams explained below, the reference subtitle stream 910 can be further synchronized with the one or more substitute subtitle streams”; note: architecture template of various subtitles pre-associated in mapping relationships and associated relationships);
c. receiving a first data set, such first data set being first received data (Guihot: at least ¶0026; “one or more multimedia data stream 2212”);
d. automatically space-time stamping the first received data (Guihot: at least ¶0033; “via timestamp synchronization block 4421 in a subtitle engine 442, the substitute subtitle stream 4222 replaces the original reference subtitle stream 231 to be combined with the multimedia data stream with the mixer 24”; ¶0050 further discloses “synchronizing these subtitles is to use all subtitles”) and automatically associating the first received data with the first narration unit, thereby generating first filled narration unit (Guihot: at least Fig. 2 shows reference subtitle 2211 associated with multimedia data 2212; ¶0036 further discloses video 63 received in “broadcast stream” associated with “subtitle stream” 631; note: video data with subtitle data as filled narration unit);
e. receiving an operator signal from the data collection system and in automatic response thereto deactivating the first narration unit (Guihot: at least ¶0027; generates an output subtitle stream 235 of the second language to replace the subtitle of its original language; note: received output subtitle stream that carries subtitle as an operator signal) and activating a second narration unit (Guihot: at least ¶0027; “generates an output subtitle stream 235 of the second language to replace the subtitle of its original language”; ¶0040 further discloses delivering of “output subtitle stream 630” to be displayed on TV; note: the generated subtitle used to replace the original is activated), the second filled narration unit automatically having a structural relation to the first filled narration unit (Guihot: at least ¶¶0037 & 0039, Fig. 6 shows video 63 and “reference subtitle stream portion 631” to be structurally similar when compared with output video 65 and subtitle 651; ¶0040 further explains) as determined by the selected narration architecture template (Guihot: at least note: architecture template of various subtitles associated in mapping relationships and associated relationships; ¶0040 further explains “for those who do not know English and no Spanish subtitle is delivered with TV programs, they can still enjoy the TV program with the Spanish subtitle provided according to the present invention” – this is because replacing an original subtitle with a different subtitle using the mapping relationships and associated relationships determines output video with subtitle that is structurally similar to the video before the subtitle replacement/substitution);
f. receiving a second data set, such second data set being second received data (Guihot: at least ¶0028; “multimedia data stream” extracted “from media source 221”; ¶0039 further discloses “multimedia stream 625” from decoder); g. automatically space-time stamping the second received data Guihot: at least ¶0033; “via timestamp synchronization block 4421 in a subtitle engine 442, the substitute subtitle stream 4222 replaces the original reference subtitle stream 231 to be combined with the multimedia data stream with the mixer 24”; ¶0050 further discloses “synchronizing these subtitles is to use a series of timestamps. A series of timestamps can be shared by all subtitles”) and automatically associating the second received data with the second narration unit, thereby generating second filled narration unit (Guihot: at least ¶0030; “final output rendered by a mixer 243”; ¶0039 also discloses “output subtitle stream 630 and the multimedia data stream 625 … merged by the mixer 606”).

Guihot does not explicitly disclose, but Schmelzer discloses said first data set (in step c.) is received from a data collection system including a plurality of data collection devices (Schmelzer: at least ¶0045; “network segment 102 is routed through a network appliance 104 that monitors digital signals borne by the segment 102. While FIG. 1 suggests that the network appliance 104 receives in-stream communications from the network segment 102, in other embodiments the network appliance 104 may alternatively receive mirrored data from a network”; ¶0063 further discloses “multiple network appliances 602, 604, 606, 608 shown in FIG. 8)”) that provide collected data in at least two different data formats (Schmelzer: at least ¶0033; “monitors the uploads of audio, note: video contains visual and audio data);
h. automatically generating first searchable data from the first received data and second searchable data from the second received data (Schmelzer: at least ¶0034; “purpose of the media analysis system 126 is to assess the content of a digital file. While content may be determined according to different methods, one desirable method is to use digital content-based fingerprinting if sufficient processing resources are available. Preferably, a fingerprint is generated for the frame by the media analysis system 126 to aid in identifying the content of the frame. A generated fingerprint may then be compared with an archive of fingerprints for registered copyrighted works”; ¶0065 further discloses “media analysis system 326 preferably includes a capability of generating CBID fingerprints for digital media, whether such media is obtained from an incoming network stream 302 by way of the media recognition system 316, or obtained from a raw media storage service 340”; note: fingerprints can be used to identify/search content);
i. associating the first searchable data with the first filled narration unit and associating the second searchable data with the second filled narration unit (Schmelzer: at least ¶¶0065-0066; “media analysis system 326 of generating CBID fingerprints for digital media” and “… compare identifiers, preferably including fingerprints, extracted from the network stream 302 and from registered copyrighted works”; note: generated identifiers are associated with multimedia content); and j. recording the first filled narration unit and the second filled narration unit together within a federated database according to the structural relation (Schmelzer: at least ¶0082; “each network appliance is capable of communicating with a CPS network data center 630, which preferably includes such devices as a transaction request broker service 632, a transaction recording and management service 634, a transaction database 636, a raw media storage service 644, and a raw media storage archive 646” and “raw media storage archive 646 may be used to store information including digital works, such as those supplied by copyright owners or duplicated from traffic communicated between a watched network”; note: data center 630 as a federated database). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmelzer’s features of said first data set (in step c.) being received from a data collection system including a plurality of data collection devices (Schmelzer: at least ¶¶0045, 0063) that provide collected data in at least two different data formats (Schmelzer: at least ¶0033);
Schmelzer: at least ¶¶0034, 0065);
i. associating the first searchable data with the first filled narration unit and associating the second searchable data with the second filled narration unit (Schmelzer: at least ¶¶0065-0066); and j. recording the first filled narration unit and the second filled narration unit together within a federated database according to the structural relation (Schmelzer: at least ¶0082) with the method taught by Guihot.
The suggestion/motivation for doing so would have been to perform “identifying, reporting and/or protecting digital works from unauthorized transmission and/or copying” (Schmelzer: at least ¶0003).

As to Claim 10, Guihot and Schmelzer teach the method of claim 9.
Guihot does not explicitly disclose, but Schmelzer discloses wherein the step of automatically space-time stamping the first received data includes associating a time of data collection (Schmelzer: at least ¶¶0035, 0038-0039; “several data fields identifying a transmission transaction may be recorded, including, for example, any one or more of the following: … [0038] c) Date Transmitted: the date the recognized media was transmitted; [0039] d) Time Transmitted: the time the recognized record keeping, or other purposes”) and either a position of data collection (Schmelzer: at least ¶¶0036-0037; a) Source IP Address: the Internet Protocol (IP) address from which the recognized content was transmitted; [0037] b) Destination IP Address: the IP address to which the recognized content was transmitted; note: IP address is the position on a IP network) or an orientation of data collection with the first received data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmelzer’s feature of wherein the step of automatically space-time stamping the first received data includes associating a time of data collection (Schmelzer: at least ¶¶0035, 0038-0039, 0056) and either a position of data collection (Schmelzer: at least ¶¶0036-0037) with the method disclosed by Guihot.
The suggestion/motivation for doing so would have been to perform “identifying, reporting and/or protecting digital works from unauthorized transmission and/or copying” (Schmelzer: at least ¶0003).

As to Claim 11, Guihot and Schmelzer teach the method of claim 10.
Guihot does not explicitly disclose, but Schmelzer discloses wherein the step of automatically generating first searchable data includes scraping text from non-text data within the first filled narration unit (Schmelzer: at least ¶0072; “content type, file name, file size, IP addressing, any metadata, and/or watermarks may be discerned or extracted from a digital sample”; note: scraping metadata, file name, etc.) and recording the scraped text in a text format (Schmelzer: at least Fig. 2 shows metadata, file size, etc. recorded in text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmelzer’s feature of wherein the step of automatically generating first searchable data includes scraping text from non-text data within the first filled narration unit (Schmelzer: at least ¶0072) and recording the scraped text in a text format (Schmelzer: at least Fig. 2) with the method disclosed by Guihot.
The suggestion/motivation for doing so would have been to perform “identifying, reporting and/or protecting digital works from unauthorized transmission and/or copying” (Schmelzer: at least ¶0003).

As to Claim 12, Guihot and Schmelzer teach the method of claim 11.
Guihot does not explicitly disclose, but Schmelzer discloses the step of generating an electronic publication file (Schmelzer: at least ¶0056; “content record transmission information for copyright enforcement, record keeping, or other purposes. Information such as is listed above in connection with FIG. 2 may be stored, and reports such as the exemplary report provided in FIG. 2 may be generated”) by executing a query against the federated database, the query including terms that relate to searchable data in each of the first and second filled narration units (Schmelzer: at least ¶0068; “execute queries for generating reports including, for example, the transaction information provided in FIG. 2”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schmelzer’s step of generating an electronic publication file (Schmelzer: at least ¶0056) by executing a query against the federated database, the query including terms that relate to searchable data in each of the first and second filled narration units (Schmelzer: at least ¶0068) with the method disclosed by Guihot.
The suggestion/motivation for doing so would have been to perform “identifying, reporting and/or protecting digital works from unauthorized transmission and/or copying” (Schmelzer: at least ¶0003).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0085099 by Guihot in view of US PGPUB 2003/0037010 by Schmelzer, and further in view of US PGPUB 2010/0273463 by Bonnefoy et al. (“Bonnefoy”).

As to Claim 5, Guihot and Schmelzer teach the method of claim 1.
Guihot and Schmelzer do not explicitly disclose, but Bonnefoy further comprises the step of providing an operator signal through a data collection device on selection of a user operating the data collection device (Bonnefoy: at least Fig. 1, ¶0024; “video sharing server 109 provides a video sharing application allowing users to upload video clips which are then categorised and stored in the video sharing server 109. The video sharing application provides a web site that can be accessed by users and which allows them to select and be presented with specific video clips”; note: upload as an operator signal on selection of video by user(s) operating a mobile device or computer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bonnefoy’s feature of the step of providing an operator signal through a data collection device on selection of a user operating the data collection device (Bonnefoy: at least Fig. 1, ¶0024) with the method taught by Guihot and Schmelzer.
The suggestion/motivation for doing so would have been to “provides a web site that can be accessed by users and which allows them to select and be presented with monitoring of “… video upload activities to the video sharing server 109” (Bonnefoy: at least ¶¶0024, 0026).

As to Claim 6, Guihot and Schmelzer teach the method of claim 1.
Guihot and Schmelzer do not explicitly disclose, but Bonnefoy discloses wherein the step of automatically space-time stamping the first received data includes associating a received sensor data with the first received data (Bonnefoy: at least ¶0088; “each of the remote stations 101 may comprise a GPS receiver which provides a location estimate for the remote station 101” and “when the video sharing server 109 receives a video upload clip (being treated as a video upload activity indication), the embedded GPS location estimate is extracted and used for the event detection as previously described”; note: GPS location as sensor data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bonnefoy’s feature of wherein the step of automatically space-time stamping the first received data includes associating a received sensor data with the first received data (Bonnefoy: at least ¶0088) with the method taught by Guihot and Schmelzer.
The suggestion/motivation for doing so would have been to obtain individual content upload activity and location information that can be used for event detection Bonnefoy: at least ¶0010-0011; “video upload activity may unexpectedly increase considerably in the proximity of the event thereby allowing such unusual activity to be detected and used to detect that an event has occurred”; ¶0047 also explains that “if an unusually high number of video uploads occur in a small geographical area, it is likely that this is due to an event happening and therefore an event detection indication is generated by the event processor 205”).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0085099 by Guihot in view of US PGPUB 2003/0037010 by Schmelzer, and further in view of US PGPUB 2002/0106193 by Park et al. (“Park”).

As to Claim 7, Guihot and Schmelzer teach the method of claim 1.
Guihot and Schmelzer do not explicitly disclose, but Park discloses the step of receiving an edit operator signal and in automatic response thereto deactivating the second narration unit and re-activating the first narration unit such that additional received data sets are automatically associated with the first narration unit (Park: at least ¶0005; for example, when a user intends to replace an English caption recorded in a multimedia movie with a Japanese one, the bitstream of the movie is read and recorded again after replacing English caption data included in the bitstream with when the user wishes to restore the Japanese caption to the English caption, the English caption data, which was reserved for backup previously, is restored in the same process as for the Japanese caption replacement; note: first narration unit in English is re-activated and second narration unit in Japanese is de-activated when Japanese is “restored” to English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s feature of the step of receiving an edit operator signal and in automatic response thereto deactivating the second narration unit and re-activating the first narration unit such that additional received data sets are automatically associated with the first narration unit (Park: at least ¶0005) with the method taught by Guihot and Schmelzer.
The suggestion/motivation for doing so would have been to switch between subtitles of different languages for different users during movie-watching experience (Park: at least ¶0005).

As to Claim 13, Guihot and Schmelzer teach the method of claim 12.
Guihot and Schmelzer do not explicitly disclose, but Park discloses the step of receiving an edit operator signal and in automatic response thereto deactivating the second narration unit and re-activating the first narration unit such that additional Park: at least ¶0005; for example, when a user intends to replace an English caption recorded in a multimedia movie with a Japanese one, the bitstream of the movie is read and recorded again after replacing English caption data included in the bitstream with Japanese caption data. Furthermore, when the user wishes to restore the Japanese caption to the English caption, the English caption data, which was reserved for backup previously, is restored in the same process as for the Japanese caption replacement; note: first narration unit in English is re-activated and second narration unit in Japanese is de-activated when Japanese is “restored” to English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s feature of the step of receiving an edit operator signal and in automatic response thereto deactivating the second narration unit and re-activating the first narration unit such that additional received data sets are automatically associated with the first narration unit (Park: at least ¶0005) with the method taught by Guihot and Schmelzer.
The suggestion/motivation for doing so would have been to switch between subtitles of different languages for different users during movie-watching experience (Park: at least ¶0005).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0085099 by Guihot in view of US PGPUB 2003/0037010 by Schmelzer, and further in view of US PGPUB 2002/0106193 by Park et al. (“Park”), and further in view of US PGPUB 2010/0273463 by Bonnefoy et al. (“Bonnefoy”).

As to Claim 14, Guihot, Schmelzer and Park teach the method of claim 13.
Guihot, Schmelzer and Park do not explicitly disclose, but Bonnefoy discloses wherein the step of automatically space-time stamping the first received data includes associating a received sensor data with the first received data (Bonnefoy: at least ¶0088; “each of the remote stations 101 may comprise a GPS receiver which provides a location estimate for the remote station 101” and “when the video sharing server 109 receives a video upload clip (being treated as a video upload activity indication), the embedded GPS location estimate is extracted and used for the event detection as previously described”; note: GPS location as sensor data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bonnefoy’s feature of wherein the step of automatically space-time stamping the first received data includes associating a received sensor data with the first received data (Bonnefoy: at least ¶0088) with the method taught by Guihot, Schmelzer and Park.
Bonnefoy: at least ¶0010-0011; “video upload activity may unexpectedly increase considerably in the proximity of the event thereby allowing such unusual activity to be detected and used to detect that an event has occurred”; ¶0047 also explains that “if an unusually high number of video uploads occur in a small geographical area, it is likely that this is due to an event happening and therefore an event detection indication is generated by the event processor 205”).

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0037010 by Schmelzer in view of US PGPUB 2008/0085099 by Guihot.

As to Claim 15, Schmelzer teaches a system of data storage in communication over a network, comprising: a. a data collection system, including a plurality of data collection devices (Schmelzer: at least ¶0045; “network segment 102 is routed through a network appliance 104 that monitors digital signals borne by the segment 102. While FIG. 1 suggests that the network appliance 104 receives in-stream communications from the network segment 102, in other embodiments the network appliance 104 may alternatively receive mirrored data from a network”; ) that provide collected data in at least two different data formats (Schmelzer: at least ¶0033; “monitors the uploads of audio, image, video or other digital content. The same community website may alternatively monitor downloads of such data”; note: video contains visual and audio data); b. a time-space stamper in communication with the data collection system that automatically stamps data from the data collection system with meta-data pertaining to one or more of data collection time, data collection location, and data collection orientation (Schmelzer: at least ¶¶0035, 0038-0039; “several data fields identifying a transmission transaction may be recorded, including, for example, any one or more of the following: … [0038] c) Date Transmitted: the date the recognized media was transmitted; [0039] d) Time Transmitted: the time the recognized media was transmitted”; ¶0056 further discloses “content transmission reporter 245 is preferably provided to record transmission information for copyright enforcement, record keeping, or other purposes”); c. a federated database (Schmelzer: at least ¶0082; “each network appliance is capable of communicating with a CPS network data center 630, which preferably includes such devices as a transaction request broker service 632, a transaction recording and management service 634, a transaction database 636, a raw media storage service 644, and a raw media storage archive 646” and “raw media storage archive 646 may be used to store note: data center 630 as a federated database); and
d. a content acquisition module (Schmelzer: at least “the raw media storage service 644 provides an interface with the raw media storage archive 646” and “raw media storage archive 646 may be used to store information including digital works, such as those supplied by copyright owners or duplicated from traffic communicated between a watched network”; note: 644 is the module within data center 630 that interfaces (read/write) with raw media storage archive 646) in communication with the data collection system (Schmelzer: at least ¶0045; “network segment 102 is routed through a network appliance 104 that monitors digital signals borne by the segment 102. While FIG. 1 suggests that the network appliance 104 receives in-stream communications from the network segment 102, in other embodiments the network appliance 104 may alternatively receive mirrored data from a network”; ¶0063 further discloses “multiple network appliances 602, 604, 606, 608 shown in FIG. 8”; ¶0082 further discloses “each network appliance is capable of communicating with a CPS network data center 630”), the time-space stamper (Schmelzer: at least ¶¶0035, 0038-0039; “several data fields identifying a transmission record keeping, or other purposes”), and the federated database (Schmelzer: at least Fig. 8 shows data center 630 in communication with “multiple network appliances 602, 604, 606, 608 shown in FIG. 8)” – see ¶0063; note: data center 630 as a federated database), including: iii. a data recorder that records filled narration units in association with each other according to the predefined association within the federated database (Schmelzer: at least ¶0082; “each network appliance is capable of communicating with a CPS network data center 630, which preferably includes such devices as a transaction request broker service 632, a transaction recording and management service 634, a transaction database 636, a raw media storage service 644, and a raw media storage archive 646” and “raw media storage archive 646 may be used to store information including digital works, such as those supplied by copyright owners or duplicated from traffic communicated between a watched network”; note: data center 630 as a federated database; multimedia content that are copyrighted are stored together).
Schmelzer does not explicitly disclose, but Guihot discloses content acquisition module including:  i. a narration unit template with a first and second narration unit having a predefined association with each other (Guihot: at least ¶0039; “mapping relationship between the reference subtitle stream 623 and the intermediate subtitle stream 627 (step 704). In addition to the mapping relationship, an associated relationship between the intermediate subtitle stream 627 and the substitute subtitle stream 629 are also referenced so that the subtitle engine 604 is capable of generating an output subtitle stream 630”; ¶0049 further discloses “the mapping relationship helps synchronize the reference subtitle stream 910 with the intermediate subtitle stream 920. Moreover, with the associated relationship between the intermediate subtitle stream and one or more substitute subtitle streams explained below, the reference subtitle stream 910 can be further synchronized with the one or more substitute subtitle streams”; note: various subtitles having association predefined in mapping relationships and associated relationships; note: subtitle is a unit that “narrates” a story in video);
ii. a data associator that associates received data from the data collection system to narration units of the narration unit template according to operator instructions (Guihot: at least ¶0039; “in addition to the mapping relationship, an associated relationship between the intermediate subtitle stream merged by the mixer 606”; note: received video associated with subtitles related by mapping and relationships). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guihot’s feature of content acquisition module including:  i. a narration unit template with a first and second narration unit having a predefined association with each other (Guihot: at least ¶¶0039, 0049);
ii. a data associator that associates received data from the data collection system to narration units of the narration unit template according to operator instructions (Guihot: at least ¶0039) with the system disclosed by Schmelzer.
The suggestion/motivation for doing so would have been to allow for displaying of subtitles in different languages for videos -- such as the video content disclosed by Schmelzer (Guihot: at least ¶0005-0006).

As to Claim 16, Schmelzer and Guihot teach the system of claim 15.
Schmelzer does not explicitly disclose, but Guihot discloses, further comprising a content authoring module that edits filled narration units (Guihot: at least ¶0030; replace the reference subtitle stream 231 of the first language in the final output rendered by a mixer 243”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guihot’s feature of a content authoring module that edits filled narration units (Guihot: at least ¶0030) with the system disclosed by Schmelzer.
The suggestion/motivation for doing so would have been to allow for displaying of subtitles in different languages for videos -- such as the video content disclosed by Schmelzer (Guihot: at least ¶0005-0006).
 
As to Claim 17, Schmelzer and Guihot teach the system of claim 15.
Schmelzer does not explicitly disclose, but Guihot discloses a narration unit publisher that automatically generates an electronic publication file from the filled narration units (Guihot: at least ¶0020; “… a file storing intermediate subtitle streams and several candidate subtitle streams that can be selected as a substitute subtitle stream”; ¶0050 further discloses “there are N sets of candidate subtitles stored in a subtitle file 9250”).
Guihot’s feature of a narration unit publisher that automatically generates an electronic publication file from the filled narration units (Guihot: at least ¶0020) with the system disclosed by Schmelzer.
The suggestion/motivation for doing so would have been to allow for displaying of subtitles in different languages for videos -- such as the video content disclosed by Schmelzer (Guihot: at least ¶0005-0006).
 
As to Claim 19, Schmelzer and Guihot teach disclose the system of claim 15, further comprising an API service in communication with the federated database that makes queries to the federated database for identifying and streaming multimedia data from the filled narration units (Schmelzer: at least ¶0055; “query the database 244 for stored identifiers for registered copyrighted works”).

As to Claim 20, Schmelzer and Guihot teach the system of claim 16, further comprising: b. an API service in communication with the federated database that makes queries to the federated database for identifying and streaming multimedia data from the filled narration units (Schmelzer: at least ¶0055; “query the database 244 for stored identifiers for registered copyrighted works”). 
Schmelzer does not explicitly disclose, but Guihot discloses a. a narration unit publisher that automatically generates an electronic publication file from the filled narration units (Guihot: at least ¶0020; “… a file storing intermediate subtitle streams and several candidate subtitle streams that can be selected as a substitute subtitle stream”; ¶0050 further discloses “there are N sets of candidate subtitles stored in a subtitle file 9250”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guihot’s feature of a. a narration unit publisher that automatically generates an electronic publication file from the filled narration units (Guihot: at least ¶0020) with the system disclosed by Schmelzer.
The suggestion/motivation for doing so would have been to allow for displaying of subtitles in different languages for videos -- such as the video content disclosed by Schmelzer (Guihot: at least ¶0005-0006).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0037010 by Schmelzer in view of US PGPUB 2008/0085099 by Guihot, and further in view of US PGPUB 2010/0273463 by Bonnefoy et al. (“Bonnefoy”).

As to Claim 18, Schmelzer and Guihot teach the system of claim 15.
Schmelzer and Guihot do not explicitly disclose, but Bonnefoy discloses a sensor data stamper that stamps data from the data collection system with sensor data from the data collection system (Bonnefoy: at least ¶0088; “each of the remote stations 101 may comprise a GPS receiver which provides a location estimate for the remote station 101” and “when the video sharing server 109 receives a video upload clip (being treated as a video upload activity indication), the embedded GPS location estimate is extracted and used for the event detection as previously described”; note: GPS location as sensor data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bonnefoy’s feature of a sensor data stamper that stamps data from the data collection system with sensor data from the data collection system (Bonnefoy: at least ¶0088) with the system disclosed by Schmelzer and Guihot.
The suggestion/motivation for doing so would have been to obtain individual content upload activity and location information that can be used for event detection (Bonnefoy: at least ¶0010-0011; “video upload activity may unexpectedly increase considerably in the proximity of the event thereby allowing such unusual activity to be detected and used to detect that an event has occurred”; ¶0047 also explains that “if an unusually high number of video uploads occur in a small geographical area, it is likely that this is due to an event ).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270- 3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/H. W./

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168